Opinión disidente emitida por el
Juez Asociado Señor Re-bollo López.
En múltiples ocasiones hemos tenido la oportunidad de manifestarnos en torno a la acción civil por daños y perjui-cios por libelo y calumnia. Ley de 19 de febrero de 1902 (32 L.P.R.A. see. 3141 et seq.). Ello no obstante, nunca antes habíamos tenido la oportunidad de enfrentarnos a la con-troversia que el caso de autos plantea, a saber, si el término prescriptivo de un (1) año —que establece el Art. 1868 del Código Civil, 31 L.RR.A. see. 5298— para reclamar por publicaciones alegadamente difamatorias, comienza a co-rrer desde la fecha de la publicación de la alegada noticia difamatoria en un periódico de circulación general en Puerto Rico, o si, por el contrario, comienza cuando la persona alegadamente afectada y difamada se entera de lo pu-blicado, irrespectivo de la fecha en que esto suceda.
*339En el día de hoy, la mayoría del Tribunal —al entender, erróneamente, que hasta tanto la persona a la que se re-fiere la publicación difamatoria “no se ha enterado que su reputación ha sido mancillada, no hay daño, y si no hay daño, no hay acción judicial, pues no hay remedio que pro-veer”, (énfasis suplido) opinión mayoritaria, pág. 330— re-suelve que el período de un (1) año para las acciones de daños y perjuicios por difamación comienza desde que el agraviado tuvo conocimiento de la noticia difamatoria.
No podemos estar de acuerdo. Como explicaremos más adelante en detalle, la publicación de una noticia libelosa o difamatoria lo que afecta es la reputación general de que goza el ciudadano en la comunidad; esto es, lo que se “daña” es la opinión que de esa persona tienen sus conciudadanos. En consecuencia, la causa de acción nace desde el momento en que la reputación de esa persona, o la opinión que de él tienen sus vecinos, queda afectada —cual es, el momento en que se publica la noticia y sus vecinos y conciudadanos la leen— “daño” que es precisamente por el cual se reclama.
Consciente de ello, haciendo malabares, tratando de es-tar “con Dios y con el diablo” a la misma vez, y agravando el error que comete, establece la mayoría, motu proprio y por fíat judicial, una “presunción” a los efectos de que los tribunales deberán presumir que “la persona perjudicada se enteró del daño el mismo día de la publicación de” la información libelosa; “presunción judicial” que el ciuda-dano demandante vendrá en la obligación de “rebatir”. Opinión mayoritaria, pág. 336. Realmente, la imaginación y el poder que, aparentemente, entiende tener la mayoría del Tribunal para legislar parece no tener fin.
f — i
El 9 de julio de 1993, Héctor Ojeda Ojeda radicó una acción de daños y perjuicios ante el Tribunal Superior, Sala *340de San Juan, contra El Vocero, Inc.(1) En dicha acción alegó, en síntesis, que en la pág. once (11) del periódico El Vocero de Puerto Rico del martes 7 de julio de 1992 se pu-blicó una fotografía suya conjuntamente con un titular donde se le imputó haber cometido el delito de exposiciones deshonestas.(2) Alegó, en adición, que esa información era falsa y libelosa, que fue publicada en total menosprecio de la verdad, exponiéndolo así al escarnio, odio, ridículo y des-precio público ocasionándole la pérdida de su empleo y da-ños a la reputación, honra y a la vida privada y familiar, daños que calculó en exceso de quinientos mil dólares ($500,000).
El 17 de agosto de 1993, la parte demandada presentó una solicitud de desestimación alegando que la acción del demandante no fue incoada dentro del término hábil de un (1) año contemplado por el Art. 1868 del Código Civil, supra. Expuso que la noticia relacionada con el señor Ojeda se publicó el 7 de julio de 1992 y que la demanda fue presentada el 9 de julio de 1993 y que, por lo tanto, la reclamación estaba prescrita.
Por su parte, el 14 de septiembre de 1993, el deman-dante se opuso a la desestimación y, mediante declaración jurada suscrita el 9 de septiembre de 1993, señaló que mientras se encontraba recluido en una institución penal fue que se enteró del contenido de la noticia, esto es, cuatro (4) días después de su publicación, a saber, el 11 de julio de 1992. Invocó, el demandante, la “teoría cognoscitiva del daño” para establecer que el término prescriptivo comenzó a correr cuando se enteró de la publicación de la referida noticia y no cuando se publicó la misma, por lo que su reclamación no estaba prescrita.
*341El tribunal de instancia declaró sin lugar la moción de desestimación el 20 de septiembre de 1993. El 24 de sep-tiembre de 1993 la parte demandada solicitó reconsideración. En dicha moción adujo que en Puerto Rico rige la “regla de la publicación única”, como consecuencia de lo cual, en casos de difamación por publicaciones de prensa, el término prescriptivo comienza a correr desde el preciso momento de la publicación. Sostuvo que la pres-cripción bajo la “regla de la publicación única” es una ex-cepción a la regla general de la “teoría cognoscitiva del daño” vigente en nuestra jurisdicción. El 30 de septiembre de 1993, el tribunal de instancia declaró no ha lugar dicha solicitud de reconsideración.
Inconforme con la decisión de instancia, el demandado recurrente acudió ante este Tribunal, vía certiorari, ale-gando que “[ijncidió el Tribunal de Instancia al entender que en nuestra jurisdicción no es de aplicación el principio consagrado por la regla de la publicación única en términos de prescripción”. Petición de certiorari, págs. 2-3. El recu-rrente alega, en síntesis, que bajo la “doctrina de la publi-cación única” el cómputo de la prescripción, en reclamacio-nes por libelo, comienza a contar desde la fecha de la publicación de la noticia, independientemente de la fecha en que se enteró el agraviado.
Mediante Resolución, de fecha 30 de diciembre de 1993, le concedimos término a la parte demandante recurrida para
... mostrar causa por la cual este Tribunal no deba dictar Sentencia revocatoria de la resolución que con fecha 30 de sep-tiembre de 1993 emitiera el Tribunal Superior de Puerto Rico, Sala de San Juan, en el presente caso.
Al día de hoy, la parte demandante recurrida no ha com-parecido ante este Foro. Distinto a la mayoría, y por los fundamentos jurídicos que pasamos a exponer, revocaría-mos la resolución recurrida.
*342M HH
Nuestro Código Civil reconoce, en su Art. 1868, supra, que el término prescriptivo para entablar una reclamación por difamación es de un (1) año.(3) A su vez, surge del alu-dido artículo que las acciones derivadas de culpa o negli-gencia prescriben al año, comenzando a contar el período prescriptivo desde que lo supo el agraviado.(4) Esta situa-ción ha sido denominada como “la doctrina cognoscitiva del daño”:
Como repetidamente hemos señalado, el Art. 1868 del Código Civil dispone que las acciones derivadas de culpa o negligencia prescriben al año, comenzando a contar este período en el mo-mento en que lo supo el agraviado. También hemos indicado que con el apoyo de lo dispuesto en el Art. 1869 del Código Civil es preciso concluir que esta última frase se refiere al momento en que el agraviado tuvo conocimiento de la consecuencia le-siva, esto es, del daño. Por lo tanto, en todo supuesto de pres-cripción será menester que el Tribunal haga una determinación de cuándo surge ese conocimiento, v.g., cuándo es que ha nacido el daño. Esta norma lleva por fuerza, a la conclusión de que en Puerto Rico se reconoce la doctrina jurídica que concentra su énfasis en el momento del conocimiento del daño, la que hemos denominado “la doctrina cognoscitiva del daño”. H.M. Brau del Toro, Los daños y perjuicios extracontractuales en Puerto Rico, 2da ed., San Juan, Pubs. J.T.S., 1986, Vol. 2, Cap. X, pág. 637.
Le asiste la razón, sin embargo, a la parte demandada peticionaria al aseverar que este Tribunal expresamente adoptó la “regla de la publicación única” en casos de libelo y calumnia. Al así hacerlo, expresamos en Díaz Segarra v. El Vocero, 105 D.P.R. 850, 852 (1977), que: “la edición com-*343pleta del periódico, revista o libro se considera una sola publicación que da lugar en casos de libelo, a una sola causa de acción, quedando la extensión del agravio, la dis-tribución y circulación como elementos valorativos de daños.” (Énfasis suplido.)
Ahora bien, y no obstante lo antes expuesto, nunca nos hemos expresado en torno a, si bajo la “regla de la publica-ción única”, se entiende que el término prescriptivo en esta clase de caso empieza a correr desde la fecha misma de la publicación, como lo han interpretado la mayoría de las jurisdicciones estatales norteamericanas y en la jurisdic-ción federal.
Reconocemos que “es al ordenamiento jurídico de Puerto Rico al que debe acudirse para sopesar los intereses en-vueltos en casos de difamación”. Clavell v. El Vocero de P.R., 115 D.P.R. 685, 690 (1984). No obstante, debido a que nuestra jurisprudencia a estos efectos es tan limitada, exa-minamos la jurisprudencia norteamericana, estatal y federal, por su carácter ilustrativo y persuasivo. Véase Clavell v. El Vocero de P.R., ante.
HH H-1 HH
Actualmente, y como lo ha reconocido la Corte Suprema de Estados Unidos, la gran mayoría de los estados ha adop-tado la “regla de la publicación única”. Keeton v. Hustler Magazine, Inc., 465 U.S. 770, 777 (1984).(5) Los tratadistas norteamericanos coinciden en que hoy en día, en las dife-rentes jurisdicciones, predomina mayormente la doctrina de la publicación única (single publication) sobre la de la publicación múltiple (multiple publication). En relación con este aspecto, Sanford, expone lo siguiente:(6)
*344At common law, each time a libelous statement was communicated, it was deemed to have been published, and a separate cause of action accrued. This “multiple publication” rule has been abandoned in the majority of jurisdictions in favor of the “single publication” rule, which provides that a single integrated publication of numerous copies or prints of libelous material gives rise to only one cause of action. Despite the popularity of the rule, it neither has been unanimously adopted nor has been held to apply to the statute of limitations analysis in all instances. (Énfasis suplido.)
El propósito, y efecto, de la doctrina de la publicación única se expuso en Edwards v. Associated Press, 512 F.2d 258, 264-265 esc. 19 (5to Cir. 1975), de la manera siguiente:
The goal of the single publication rule as to venue is to protect the defendant from a multiplicity of suits, from a continuous tolling of the statute of limitations, and from the application of diverse laws to a single event. See Prosser, Law of Torts 87 113 (4th. ed.1971). Rather than accomplish these necessary goals through the jurisdictional statutes, however, they may be more logically effectuated through requiring the plaintiff to collect all his damages in a single action, measuring the running of the statute of limitations from the initial publication, see e.g., Forman, supra, 195, Miss. at 107, 14 So. 2d. at 347.(7) (Énfasis suplido.)
De lo antes citado surge con claridad que para poder lograr el objetivo perseguido por la “regla de lá publica-ción única” el término prescriptivo para una acción de difamación empieza a correr desde el momento de la publicación.(8) Ello así ya que se entiende que, una vez se *345publica la información, se le causa el perjuicio a la repu-tación de la persona alegadamente difamada, indepen-dientemente del hecho de que el difamado se haya ente-rado o no al momento de la publicación. A estos efectos, en Wildmon v. Hustler Magazine, Inc., 508 F. Supp. 87, 88-89 (D. Miss. 1980)—citando el caso de Forman v. Mississippi Publishers Corporation, 14 So. 2d 344, 347-348 (1943)— se expresó que:
. “[A] cause of action “accrues” when it comes into existence as an enforceable claim, that is, when the right to sue becomes vested.
In defamation, the assault is not directly upon the plaintiff but upon his public esteem. The impact is upon those who are custodians of his reputation. Such reputation ... is injured as soon as a destructive fire of criticism ignites the edifices in which such prestige is housed.
There seems to be no doubt that the statute of limitations begins to run from the date of the first publication. ... Since the gravamen of the offense is hot the knowledge by the plaintiff nor the injury of his feelings but the degrading of reputation, the right accrued as soon as the paper was exhibited to third persons in whom alone such repute is resident. The tort is then complete even though the damage may continue or even accumulate."(9) (Enfasis suplido y en el original.)
Esta interpretación, cónsona con los objetivos de la “re-gla de la publicación única”, ya había sido adoptada ante-riormente en Hartmann v. Time, 64 F. Supp. 671, 679 (D. Penn. 1946) donde una Corte de Distrito Federal para el Distrito de Pensilvania, luego de un análisis jurispruden-cial concluyó que
*346... the decided weight of authority in this country is, where large distributions of published matter are involved, that the cause of action accrues, for the purpose of the statute of limitations, upon the first publication, when the issue goes into circulation generally. (Enfasis suplido.)
A su vez, y acorde con esta apreciación, en el caso más reciente de Fleury v. Harper & Row, Publishers, Inc., 698 F.2d 1022, 1027 (9no Cir. 1983), una Corte de Apelaciones federal expresamente resolvió que “\i\n the case of a single, integrated publication, a cause of action accrues on the first general distribution of the publication to the public”.(10) (Enfasis suplido y citas omitidas.)
De lo antes expuesto, resulta ser un hecho irrefutable que los tribunales federales han establecido, como norma general, no sólo que la publicación libelosa constituye mía sola causa de acción sino que el período prescriptivo en los casos de difamación empieza a correr desde el momento de la publicación. Véanse, en adición: Fidelity & Deposit Co. of Maryland v. Smith, 730 F.2d 1026, 1034-1035 (5to Cir. 1984); Lashlee v. Sumner, 570 F.2d 107, 109 (6to Cir. 1978); Foretich v. Glamour, 753 F. Supp. 955, 961 (D. D.C. 1990); E.E.O.C. v. Southern Pub. Co., Inc., 732 F.Supp. 682, 683 (S.D. Miss. 1988); Brudne v. Amalgamated Trust & Sav. Bank, 627 F. Supp. 458, 465 (N.D. Ill. 1986); Tom Olesker’s Excit. W., Inc. v. Dun & Brandstreet, Inc., 334 N.E.2d 160 (1975).(11)
Esta norma, sin embargo, no es absoluta y la referida jurisprudencia federal ha reconocido varias excepciones en casos que no envuelven medios de comunicación masivos tales como prensa, radio y televisión. En estas situaciones, donde sí se ha aplicado la "doctrina cognoscitiva del daño” (discovery rule), han estado envueltas circunstancias donde el material alegadamente difamatorio no es fácil de descu-*347brir y no está en manos del publico en general, como por ejemplo: (1) expresiones difamatorias en informes de agen-cias de crédito, Tom Olesker’s Excit. W., Inc. v. Dun & Brandstreet, Inc., ante;(12) (2) expresiones difamatorias en una carta que se incluyó en el expediente personal perma-nente de una empleada, Manguso v. Oceanside Unified Sch. Dist., 152 Cal.Rptr. 27 (1979); (3) materia libelosa so-bre un empleado despedido contenida en un memorando preparado por un supervisor para una compañía asegura-dora, White v. Gurnsey, 618 P.2d 975 (1980); (4) médico que alegadamente de manera equivocada reportó un diagnós-tico de mala condición física del demandante y eso le costó su empleo, Armstrong v. Morgan, 545 S.W.2d 45 (1976); (5) abogado que hizo representaciones falsas y maliciosas so-bre el demandante a la esposa de éste, Citizens State Bank of Dickinson v. Shapiro, 575 S.W.2d 375 (1978); (6) infor-mación alegadamente falsa sobre mala conducta de un em-pleado en un memorando de comercio confidencial, Kittin-*348ger v. Boeing Co., 21 Wash.App. 484, 585 P.2d 812 (Wash. 1978).
IV
Como podemos notar, resulta obvio que la norma general vigente en la esfera federal —a los efectos de que el término prescriptivo en esta clase de casos comienza a con-tarse desde la fecha misma de la publicación difamatoria— es una que resulta ser completamente compatible con la llamada "regla de la publicación única”, regla que este tribunal adoptó para esta jurisdicción en Díaz Segarra v. El Vocero, ante.(13)
En adición, somos del criterio que el razonamiento tras la mencionada norma general mayoritaria federal —esbo-zado en los antes citados casos de Wildmon v. Hustler Magazine; Forman v. Mississippi Publishers Corporation, 14 So. 2d 344 (1943), Hartman v. Time, y Fleury v. Harper & Row, Publishers, Inc., ante— es uno completamente lógico. Como lo que se afecta es la “reputación pública” de la persona a la que se refiere la noticia, o la “opinión” que de esa persona tienen sus conciudadanos, y dicha reputación, no hay duda, queda afectada desde el momento mismo en que se publica la noticia alegadamente libelosa, que es precisa-mente por lo que se reclama, poco importa el momento en que la persona agraviada se entera de la publicación en controversia.
Ahora bien, no podemos perder de vista el hecho impor-tantísimo de que en esas jurisdicciones estatales norte-americanas, y en la jurisdicción federal, no existe el antes citado Art. 1868 del Código Civil, el cual, en lo pertinente, establece que:
Prescriben por el transcurso de un (1) año:
*349(1) La acción para recobrar o retener posesión.
(2) La acción para exigir la responsabilidad civil por injuria o calumnia, y por las obligaciones derivadas de la culpa o negli-gencia de que se trata en la see. 5141 de este título desde que lo supo el agraviado. 31 L.P.R.A. see. 5298.
Una rápida lectura de la referida disposición legal produce, de primera intención, la impresión de que dicho esta-tuto niega la posibilidad de que en nuestra'jurisdicción pueda ser de aplicación la antes mencionada norma general prevaleciente en la mayoría de las jurisdicciones esta-tales norteamericanas, y en la jurisdicción federal, a los efectos de que el término prescriptivo en esta clase de casos comienza a contarse desde la fecha misma de la publica-ción difamatoria. Ello así, en vista de la frase, contenida en el mismo, “desde que lo supo el agraviado”.
Procede, sin embargo, que nos cuestionemos si dicha frase se aplica únicamente a las acciones instadas, deriva-das de culpa o negligencia, bajo el Art. 1802 del Código Civil, 31 L.P.R.A. see. 5141, o si, por el contrario, también se debe entender aplicable a las acciones “para exigir la responsabilidad civil por injuria o calumnia”. La contesta-ción a dicha interrogante, a nuestra manera de ver las co-sas, descansa: en el estudio del historial legislativo, si al-guno, de dicha disposición legal; en lo que informan las opiniones de los comentaristas sobre el punto específico en controversia, y, en última instancia, en la aplicación, o no, a la situación en controversia de la “regla del último antecedente”. Bowie v. Buscaglia, Tes., 63 D.P.R. 546 (1944); Pueblo v. Vargas Ramírez, 84 D.P.R. 225 (1961); Martínez v. Comunidad M. Fajardo, 90 D.P.R. 461 (1964); Meléndez v. Tribunal Superior, 90 D.P.R. 656 (1964).
Como es de todos conocido, el “historial legislativo” res-pecto al referido Art. 1868 del Código Civil, supra, es uno “inexistente”. La referida disposición legal fue incorporada en el año 1902, a nuestro ordenamiento jurídico, prove-niente del Código Civil español. Por otro lado, una bús-queda exhaustiva —respecto al punto específico aquí en *350controversia— de las obras de los distintos comentaristas del Código Civil español, y del nuestro, ha resultado infruc-tuosa al respecto.(14) Dicha situación, a nuestro juicio, per-mite que exploremos la posibilidad de aplicar al caso ante nuestra consideración la antes mencionada “regla del úl-timo antecedenteConforme a la misma, las palabras, fra-ses y cláusulas relativas, o modificativas, de un estatuto deben ser aplicadas a las palabras o frases que inmediata-mente les precedan; no debiendo ser aplicadas las mismas, ni extendidas, a las palabras o frases más “remotas”. Meléndez v. Tribunal Superior, ante.(15)
En el caso específico del antes citado Art. 1868 del Có-*351digo Civil, la aplicación de la “regla del último antecedente —y, en especial, en vista de la coma que aparece después de la palabra “calumnia”— (16) nos llevaría a la conclusión de que la frase “desde que lo supo el agraviado” se aplica úni-camente a las palabras que inmediatamente le preceden, esto es, a las “obligaciones derivadas de la culpa o negli-gencia de que se trata en la see. 5141 de éste título”, y no a las “remotas” palabras, o frase, de la “acción para exigir la responsabilidad civil por injuria o calumnia”. 31 L.P.R.A. see. 5298. Ello, naturalmente, significaría la adopción en nuestra jurisdicción de la antes mencionada norma general mayoritaria, vigente en la jurisdicción federal y en la mayoría de las jurisdicciones estatales norteamericanas, a los efectos de que el término prescriptivo de un (1) año, que establece el antes citado Art. 1868, para reclamar por pu-blicaciones alegadamente difamatorias comienza a correr desde el momento mismo de la publicación de la alegada noticia difamatoria en un periódico de circulación general en Puerto Rico.
La mayoría de los integrantes del Tribunal, como hemos visto, rechaza ese curso de acción por cuanto entiende —en las propias palabras de la mayoría— que “no hay daño” hasta tanto la persona alegadamente difamada se entere de que su reputación ha sido mancillada y que “si no hay daño, no hay acción judicial, pues no hay remedio que proveer”. Opinión mayoritaria, pág. 330.
“Salta a la vista y hiere la retina”, In re Roldan González, 113 D.P.R. 238, 242 (1982), que dicho razonamiento es totalmente incorrecto. En primer lugar, es obvio que la ma-yoría confunde el momento de la ocurrencia, o concretiza-ción, del “daño” que se reclama con el momento en que la persona, alegadamente, difamada se entera de la noticia publicada. Como expresáramos anteriormente, en casos de esta naturaleza el “daño” es a la “reputación pública” de la persona, esto es, lo que se afecta es la opinión que de esa *352persona tiene la ciudadanía. Ello así', llana y sencilla-mente, debido al hecho de que la “reputación” de una persona es lo que otros piensan de ella, no lo que ella piensa de sí misma.
Siendo ello así, el daño ocurre, o se concreta, tan pronto como la noticia, alegadamente difamatoria, se publica; esto es, tan pronto como la ciudadanía en general tiene conoci-miento de la misma; no, como erróneamente sostiene la mayoría, en el momento en que la persona se entera de que su reputación ha sido mancillada.
Ahora bien, el hecho de que el daño ocurre, o se con-creta, tan pronto como la publicación sale a la luz pública, no dispone de la interrogante de cuándo comienza a con-tarse el término de un (1) año que establece el citado Art. 1868 del Código Civil. Somos del criterio que realmente no hay razón jurídica, o de índole alguna, que impida que re-solvamos que dicho término prescriptivo comienza a con-tarse desde la fecha misma de la publicación de la noticia. Recuérdese que estamos lidiando con una noticia publi-cada en un periódico de circulación general en el País.
En vista a ello, procede que nos cuestionemos por qué razón no se le puede imputar a un ciudadano conocimiento de la publicación, en un periódico de circulación general, de una noticia, alegadamente, difamatoria relativa a él cuando nuestro ordenamiento jurídico ha reconocido la va-lidez de la notificación del contenido de un edicto, en un periódico de circulación general, contra un demandado en un pleito civil. Dicho medio de notificación —el del edicto— ha resistido todo ataque e impugnación relacionada con la cláusula constitucional del debido procedimiento de Zey;(17) ello a pesar del hecho innegable de que prácticamente nin-guna persona lee la sección de edictos de los periódicos en que se publican los mismos. Ello no obstante, nuestro or-denamiento le imputa, por “ficción jurídica”, conocimiento *353del contenido del edicto al demandado. Chase Manhattan Bank v. Polanco Martinez, 131 D.P.R. 530 (1992).

¿Por qué en un caso se puede imputar conocimiento y en el otro no? ¿No está envuelto, en ambos casos, el mismo principio o fundamento? ¿Cuál es la diferencia? ¿No se le da, de ordinario, más relieve en el periódico a noticias de esta naturaleza que a un edicto?

En conclusión —y en vista de que: el "daño” que se sufre en esta clase de situaciones lo es en la “reputación pública” de la persona afectada; que ese “daño” ocurre, o se con-creta, al momento mismo de la publicación de la noticia alegadamente difamatoria; que para que el daño se concrete no se requiere que el alegado perjudicado se haya enterado de la noticia; que no hay razón jurídica alguna que impida, al igual que en el caso de los edictos, imputarle conocimiento de la noticia publicada en un periódico de circulación general a la persona afectada, y de que ello es completamente compatible y armonizable con la regla, ya vigente en Puerto Rico, de la “publicación única”— estima-mos que este Tribunal debería de establecer que, en esta clase de casos, el término prescriptivo de un (1) año co-mienza a correr, como regla general, desde la fecha de la publicación de la noticia difamatoria en el periódico o re-vista, según sea el caso, y no desde la fecha en que se enteró el perjudicado o perjudicados. Dicha norma general, entre otras, le daría certeza a nuestro ordenamiento y a la pro-fesión legal en relación con la litigación de esta clase de casos.(18)
*354V
En el presente caso, la comunidad puertorriqueña fue informada de la, alegadamente libelosa, noticia objeto de la reclamación el día 7 de julio de 1992. Fue en ese día, en el cual los ciudadanos de este País leyeron la noticia, cuando se materializó la alegada “difamación ... que públicamente” se hizo del demandante. 32 L.P.R.A. sees. 3142 y 3148.
Acorde con la norma general que el Tribunal debería de haber adoptado, el término prescriptivo de un (1) año em-pezó a transcurrir desde ese día 7 de julio de 1992. En consecuencia, el alegado perjudicado por dicha noticia, el demandante recurrido Héctor Ojeda Ojeda, tenía hasta el 7 de julio de 1993 para presentar la demanda correspon-diente ante el foro judicial; ello en vista de que en la antes mencionada fecha venció el término de trescientos sesenta y cinco (365) días.(19) El demandante Ojeda Ojeda, como expresáramos anteriormente, radicó la demanda el día 9 de julio de 1993; fecha en que, acorde con lo que sostene-mos, ya había prescrito su causa de acción.(20)
Conforme a la posición que proponemos, nos restaría por determinar si el hecho de que el demandante Ojeda Ojeda estaba recluido en prisión el día en que se publicó la noti-cia, esto es, el 7 de julio de 1992, varía o afecta la conclu-sión a la que anteriormente hemos llegado. Contestamos en la negativa-, ello en vista de lo resuelto por este Tribunal en Sierra Serpa v. Martínez et al., 132 D.P.R. 670 (1993).
En el citado caso de Sierra Serpa v. Martínez et al., ante, este Tribunal resolvió que la aprobación del Código *355Penal de 1974 eliminó, o extinguió, la pérdida de los dere-chos civiles por parte de los reclusos y causó la derogación tácita del Art. 40 del Código de Enjuiciamiento Civil, 32 L.P.R.A. see. 240; disposición que excluía del cómputo del término prescriptivo, exigido para radicar una acción en particular, el período de tiempo durante el cual la parte actora estuviera recluida en una institución penal.(21) Aparte de ello, a los hechos del presente caso no le es apli-cable ninguna de las excepciones —ni su razonamiento— a la regla general que proponemos que han sido reconocidas en la jurisdicción federal y en las jurisdicciones estatales norteamericanas.
Por los fundamentos antes expuestos, expediríamos el auto de revisión solicitado y dictaríamos Sentencia revoca-*356toria de la resolución emitida por el Tribunal Superior de Puerto Rico, Sala de San Juan, de fecha 20 de septiembre de 1993, decretando que procede la desestimación de la demanda radicada por Héctor Ojeda Ojeda ante dicho foro judicial por razón de que la misma fue radicada fuera del término de prescripción de un (1) año que establece el antes citado Art. 1868 del Código Civil de Puerto Rico.

 En la primera comparecencia de la parte demandada —Solicitud de desesti-mación de 17 de agosto de 1993— ésta aclara que fue erróneamente denominada en la demanda como El Vocero, Inc., en lugar de Caribbean International News Corp.


 La noticia titulada “Exposiciones Deshonestas” leía como sigue: “Héctor Ojeda Ojeda, vecino de la Calle Nin, de Santurce, sale del Centro Judicial de San Juan rumbo a la cárcel. Había orden para su arresto por cargos de exposiciones deshonestas y otros”. Exhibit 1, pág. 1.


 Dicho Art. 1868 del Código Civil reza:
“See. 5298. Acciones que prescriben al año
“Prescriben por el transcurso de un (1) año:
“(1) La acción para recobrar o retener posesión.
“(2) La acción para exigir la responsabilidad civil por injuria o calumnia, y por las obligaciones derivadas de la culpa o negligencia de que se trata en la see. 5141 de este título desde que lo supo el agraviado.” 31 L.P.R.A. see. 5298.


 Véanse: Delgado Rodríguez v. Nazario de Ferrer, 121 D.P.R. 347, 360 (1988); Colón Prieto v. Géigel, 115 D.P.R. 232, 243 (1984).


 Véase, además, Rinsley v. Brandt, 446 F. Supp. 850, 853 (D. Kan. 1977).


 B.W. Sanford, Libel and Privacy, 2da ed., Nueva Jersey, Ed. Prentice Hall Law & Business, 1993, Cap. 13, Sec. 13.2, págs. 625-626. 1 American Law of Torts Sec. 5:34, págs. 957-958 (1983); W.L. Prosser, Handbook of the Law of Torts, 4ta ed., *344Minnesota, West Publishing Co., 1971, Sec. 113, pág. 769; Anotación, What Constitutes “Publication” of Libel in Order to Start Running of Period of Limitations, 42 A.L.R.3rd 807, 815 (1972).


 Véanse, en adición: Wildmon v. Hustler Magazine, Inc., 508 P. Snpp. 87, 89 (D. Miss. 1980); Forman v. Mississippi Publishers Corporation, 14 So. 2d 344, 347 (1943).


 En Porto y Siurano v. Bentley P.R., Inc., 132 D.P.R. 331 (1992), resolvimos que uno de los elementos esenciales de la causa de acción por libelo entre personas privadas es la publicación. El elemento de publicación se configura cuando la expre-sión difamatoria es comunicada a una tercera persona, o sea, a otra distinta de la difamada. Véase en adición la Sec. 8 de la Ley de Libelo y Calumnia, 32 L.P.R.A. sec. *3453148, donde se hace referencia a la publicación del libelo.


 Véase Guidry v. Durkin, 834 F.2d 1465, 1470 (9no Cir. 1987).


 Véanse, en adición: Crook v. Peacor, 579 F. Supp. 853, 856 (D. Mich. 1984); Tocco v. Time, Inc., 195 F. Supp. 410 (D. Mich. 1961).


 Para una discusión general al respecto, véanse: 54 C.J.S. sec. 168, 50 Am. Jur.2d sec. 390, pág. 720; Sanford, op. cit., págs. 624-625.


 En Rinsley v. Brandt, ante, pág. 853, se dispuso lo siguiente citando el caso de Torn Olesker’s Excit. W., Inc. v. Dun & Bradstreet, Inc., 334 N.E.2d 160, 161 (1975):
“ ‘It has been generally held that in defamation cases the cause of action accrues and the statute of limitation begins to run on the date of publication of the defamatory material, [cites ommitted]’
“After explaining the rationale for applying the discovery rule to false credit reporting cases, the court stated:
“ ‘We would note that cases involving defamation by credit reporting agencies can be readily distinguished from those involving alleged defamations through so-called mass media publication. In claimed libels involving, for example, magazines, books, newspapers, and radio and television programs, the publication has been for public attention and knowledge and the person commented on, if only in his role as a member of the public, has had access to such published information. In addition and more importantly, a credit reporting agency does not enjoy the constitutional protections given mass media publications. Grove v. Dun & Bradstreet, Inc. (3d. Cir.1971), 438 F.2d 433.’
“The same distinction between defamation by credit reporting and defamation by mass media was made in Kelley v. Rinkle, supra, 532 S.W.2d. at 949:
“We would not apply the discovery rule where the defamation is made a matter of public knowledge through such agencies as newspapers or television broadcasts.’ ” (Énfasis suplido.)
Véanse, en adición, los siguientes casos donde se ha aplicado el “discovery rule”, como excepción, por ser información de agencias'de crédito: McKown v. Dun & Bradstreet, Inc., 744 F. Supp. 1046 (D. Kan. 1990); Sears, Roebuck and Co. v. Ulman, 412 A.2d 1240 (1980); Kelley v. Rinkle, ante.


 En Díaz Segarra v. El Vocero, 105 D.P.R. 850, 852 (1977), establecimos que “la edición completa del periódico, revista o libro, se considera una sola publicación que da lugar, en casos de libelo, a una sola causa de acción”. (Enfasis suplido.)


 Únicamente hemos encontrado un comentarista que se expresa sobre este tema específico. Este, sin embargo, no aporta mucho a la correcta solución de la interrogante. Véase M. Albaladejo, Comentarios al Código Civil y compilaciones forales, Madrid, Ed. Rev. Der. Privado, 1994, T. XXV, Vol. 2, págs. 404-406.


 El caso de Meléndez v. Tribunal Superior, 90 D.P.R. 656 (1964), es un vivo ejemplo de la aplicación de la mencionada “regla del último antecedente”. En el mismo, interpretamos las disposiciones del Art. 4 de la Ley de Armas de Puerto Rico, 25 L.P.R.A. see. 414, el cual establece que:
“Toda persona que posea, porte o conduzca cualquier arma de las comúnmente conocidas como blackjacks, cachiporras o manoplas; toda persona que porte o con-duzca cualquier arma de las conocidas como cuchillo, puñal, daga, espada, honda, bastón de estoque, arpón, faca, estilete, punzón o cualquier instrumento similar, y excepto cuando se portaren o condujeren en ocasión de su uso como instrumentos propios de una arte, deporte, profesión, ocupación u oficio, e incluyendo además las hojas de navajas de afeitar de seguridad y garrotes cuando éstos se sacaren, mostra-ren o usaren en la comisión de un delito público o en la tentativa de cometerlo; y toda persona que usare contra otra cualquiera de las armas nombradas anteriormente en esta sección será culpable de delito menos grave, y si ha sido convicta previamente de cualquier infracción a este Capítulo, o de cualquiera de los delitos especificados en la see. 427 de este título, será culpable de delito grave.” (Enfasis suplido.)
En dicho caso estaba en controversia, en síntesis y en lo pertinente, el hecho de si el instrumento en controversia en el caso, descrito como una “fusta”, era o no un “instrumento similar” a un “blackjack” y, por lo tanto, “penable” como tal. Este Tribunal —luego de expresar que, cuando un estatuto “es susceptible de dos interpre-taciones y nada demuestra cuál de ellas tuvo en mente la legislatura, debe gobernar la puntuación cuando ésta sostenga una interpretación y sea inconsistente con la otra. Tampoco debe rechazarse una puntuación al interpretar un estatuto cuando [la misma] en realidad ayuda a aclarar y precisar su significado” (énfasis suplido)— resolvió que bajo “la regla del último antecedente la frase ‘o cualquier instrumento similar’ debe aplicarse a la enumeración de armas que inmediatamente le precede y no a la agrupación de armas más remota”. (Enfasis suplido.) Meléndez v. Tribunal Superior, ante, págs. 663 y 667. Resolvió el Tribunal, en consecuencia, que la “fusta” ocupada no era un “instrumento similar” a un “blackjack” por razón de que no en-contraban “en el estatuto la más leve indicación legislativa que impida la aplicación de” la regla del último antecedente. Id.


 Véase Morales Morales v. Registrador, 89 D.P.R. 811, 814 (1964).


 Chase Manhattan Bank v. Polanco Martínez, 131 D.P.R. 530 (1992).


 Precisamente debido al hecho de que puede existir más de un peijudicado por una misma noticia en esta clase de casos, que éstos pueden enterarse de la noticia difamatoria en distintas fechas, es que no conviene el establecimiento de la norma contraria.
En adición, y bajo el “procedimiento” sui géneris que, motu proprio, ha creado la Mayoría en un acto de “legislación judicial”, el demandante que radica su demanda —digamos, a los dos (2) o tres (3) años de la fecha de la publicación de la noticia— derrota el planteamiento de prescripción de la parte demandada meramente suscri-biendo una declaración jurada en que diga que se enteró de la noticia dentro del año de haber radicado su acción.
Ello, realmente, resulta ser un absurdo.


 A los efectos del cómputo de término para la prescripción de acciones, debe entenderse que el afío consta de trescientos sesenta y cinco (365) días. Sin embargo, si resulta que el mes de febrero de un año bisiesto queda comprendido en el término, el año se considerará de trescientos sesenta y seis (366) días. Escalera v. Andino, 76 D.P.R. 268 (1954); Sánchez v. Cooperativa Azucarera, 66 D.P.R. 346 (1946).


 A su vez, aclaramos el hecho que el año de prescripción —trescientos sesenta y cinco (365) días— comienza a contarse desde el día siguiente a la publicación, o sea, desde el 8 de julio de 1992, según lo requiere la Regla 68.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III.


 En el citado caso de Sierra Serpa v. Martínez et al., 132 D.P.R. 670, 673-674 (1993), expresamos, en lo pertinente, que:
“Fundamentados en el mismo razonamiento, sostenemos ahora que la extinción de la pérdida de derechos civiles al aprobarse el Código Penal de 1974 produjo la derogación tácita del Art. 40(3) del Código de Enjuiciamiento Civil, supra, que ex-cluía del tiempo fijado para ejercitar la acción el término de incapacidad por reclu-sión en la cárcel. De otro modo se crearía para el litigante potencial preso un privi-legio o excepción a la regla de prescripción, no disponible para el que no delinque, lo cual es incompatible con la política pública de igualdad ante la ley. La interpretación de las leyes debe evadir resultados absurdos. Díaz Marín v. Mun. de San Juan, 117 D.P.R. 334, 342 (1986).
“Eliminada y desterrada la sanción de suspensión de los derechos civiles de aquellos convictos encarcelados en ejecución de sentencia en causa criminal, la dis-posición del Código de Enjuiciamiento Civil citada se derrumbó por falta de funda-mento concordante. Más que derogación implícita, estamos ante un colapso total de la disposición adjetiva desprovista de fundamento sustantivo: abolida la pena de pérdida o suspensión de los derechos civiles, se perdió la virtud remediadora. A fin de cuentas, como dijimos en Márquez v. Tribl. Superior, 85 D.P.R. 559, 562 (1962), ‘[e]l propósito de la excepción contenida en el ... Artículo 40 es proteger los intereses de los incapaces hasta el momento en que adquieren la capacidad jurídica necesaria para hacer valer sus derechos’.”
Véanse, en adición, los siguientes casos federales donde se ha resuelto que en ausencia de legislación al respecto, el encarcelamiento de un demandante no inte-rrumpe el término prescriptivo de una acción civil: Proctor v. Flex, 567 F.2d 635, 636 (5to Cir. 1978); Kissinger v. Foti, 544 F.2d 1257, 1258 (5to Cir. 1977); Harrison v. Wright, 457 F.2d 793 (6to Cir. 1972); Williams v. Hollins, 428 F.2d 1221 (6to Cir. 1970); Jones v. Bombeck, 375 F.2d 737, 739 (3er Cir. 1967); Rich v. Commissioner of Internal Revenue, 250 F.2d 171, 175 (5to Cir. 1957); Sierra-Serpa v. Martinez, 777 F. Supp. 126 (D.P.R.1991); Battle v. Lawson, 352 F. Supp. 156, 158 (1972).
Para una discusión general al respecto, véanse: 51 Am.Jur.2d sec. 192, pág. 759 (1970); 54 C.J.S. sec. 115; Anotación, Imprisonment of Party to Civil Action as Tolling Statute of Limitation, 77 A.L.R.3rd 735 (1977).